Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
Claim 15 is directed to a computer program product comprising a computer-readable storage medium. Using the broadest reasonable interpretation, computer-readable medium can be both transitory or non-transitory media. In this case it was found that computer-readable storage medium was found to not be non-transitory media as para. [0075] of instant specification cites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”, wherein it states that computer-readable is not be include transitory media.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “The accumulation block being configure to:” “computer and adjustment”; “receive a current signal”’ “update the current state variable using…”, and “causing the output block to”… in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “The accumulation block being configure to:” “computer and adjustment”; “receive a current signal”’ “update the current state variable using…”, and “causing the output block to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. After review the specification, it was found that the disclosure is devoid of any structure that performs the function in the claims, Therefore, the claims 1-15, are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 12, and 14-15 are rejected under 35 U.S.C. 1029(a)(1) as being anticipated by Davies (Davies – US 2018/0174039 A1).
In regards to claim 1, Davies discloses a neuromorphic neuron apparatus comprising an accumulation block and an output generation block, the apparatus having a current state variable corresponding to one or more signals, the output generation block being configured to use an activation function for generating a current output value based on the current state variable;
the accumulation block being configured to, at least once, compute an adjustment of the current state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the apparatus; (Davies fig. 1b element 120 teaches a dendrite accumulator structure, which the accumulation block. Para. [0020] teaches they contains state and configuration variables, which are used to represent dynamic state. Fig. 5 we see current state, which is current vale of trace. Para. [0044] teaches current state value is stored and updated  wherein the update uses the decay function.)

receive a current signal; (Davies abstract teaches receiving a stimulus signal, also para. [0018] teaches receiving a signal.)

update the current state variable using the computed adjustment and the received signal, the updated state variable becoming the current state variable; and cause the output generation block to generate a current output value based on the current state variable. (Davies fig. 3 and para. [0040] teaches wherein a spike is received (element 360B), the new state is based on the prior state and decay function, which is it then exceeds a threshold, a new spike is out which decays again based on the time constant.)

In regards to claim 3, Davies discloses the apparatus of claim 1, the accumulation block being configured to receive from the output generation block a reset signal indicative of the current output 

In regards to claim 4, Davies discloses the apparatus of claim 1, the output generation block being configured to automatically provide to the accumulation block a reset signal indicative of the current output value used for the computing of the adjustment upon generating the current output value.  (Davies para. [0019] teaches backwards propagation where the firing and variable notifications back up the network. This reset signal and this changes what currently stored.)

In regards to claim 5, Davies discloses the apparatus of claim 1, the output generation block being configured to provide a reset signal indicative of the current output value used for the computing of the P201806684US02Page 20 of 23adjustment via a reset gate connecting the accumulation block and the output generation block. (Davies para. [0019] teaches backwards propagation where the firing and variable notifications back up the network. This reset signal and this changes what currently stored.)

In regards to claim 12, Davies discloses the apparatus of claim 1, the state variable being a membrane potential. (Davies para. [0019 and 0031-0032] a teaches enough current or voltage to overcome a threshold and spike, wherein where this is membrane potential.)
In regards to claim 14, it is the method embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1. 

In regards to claim 15, it is the computer program product embodiment of claim 14 and thus rejected using the reasoning found in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (Davies – US 2018/0174039 A1) and further in view of Martin (Henry Martin – “Spiking Neural Networks for Vision Tasks”).
In regards to claims 9, 10, and 11, Davies discloses the apparatus of claim 1, but fails to disclose wherein the activation function of the output generation block is a step function, sigmoid function, or rectified linear activation function. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davies with that of Martin in order to allow the output generation block to use a step function, sigmoid function or rectified linear activation function as both references deal the use of neural networks and neuromorphic circuits. In addition, it provides the benefit of avoiding the vanishing gradient by using activation functions with a gradient of 1 as suggest by Martin page 1 paragraph 1 wherein it cites “This effect is known as the vanishing gradient problem[3] and can be avoided by using linear activation functions with a gradient of 1.”.

In regards to claim 13, Davies one or more neuromorphic neuron apparatus of claim 1. However, it explicitly the use of an artificial neural network comprising multiple layers. 
Martin discloses n artificial neural network comprising multiple layers, wherein at least one layer of the multiple layers comprises one or more neuromorphic neuron. (Martin page 12 teaches a SNN which is implement on or more neuromorphic hardware.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davies with that of Martin in order to allow the use of neural network with multiple layers wherein a neuromorphic neuron apparatus as both references deal the use of neural networks and neuromorphic circuits and it is well known, understood and used in the art that neural networks have multiple layers. In addition, it provides the benefit of avoiding creating a more efficient neural network because when more layers are used as it allows for more detailed learning and more complex problem handling.


Allowable Subject Matter
Claims 2 and 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127